DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/10/2022 has been entered. Claims 1-3 and 5-17 remain pending in the application. Claim 4 has been cancelled. The amendments filed overcame each and every objection, 112(a) rejection, and 112(b) rejection named in the non-final Office action mailed on 02/15/2022. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, JP5177070B2 to Hidesuke (hereinafter “Hidesuke”), the closest prior art of record, does not explicitly disclose, nor in combination with any other prior art made of record render obvious amended claim 1. Hidesuke discloses a method of controlling a driving device of a walking assistance device, the method comprising (Fig. 1 controller 32; Paragraph 0012 “the controller described above moves the actuator [of the walking assistance device]” The actuator is taken to be the driving device of the assistance device.): capturing, via a camera attached to a first leg of a user, a leg image of a second leg of the user (Fig. 1 camera 42; Paragraph 0008 “The camera is attached to the leg brace in an arrangement that allows the second leg to be photographed”); determining a gait state of the second leg based on the leg image (Paragraph 0008 “the relative position of the foot of the second leg to the camera position [on user’s first leg] is calculated based on the image obtained by photographing the second leg”. Gait state is taken to mean the relative positions of the user’s legs.); determining an assist torque value output to the first leg based on the gait state of the second leg (Fig. 1 controller 32, Fig. 3 markers M1-M4, Fig. ; Paragraphs 0028–0031 disclose that the controller acquires an image from the camera which contains the positions of markers M1-M4, and then the controller uses this information to generate position vectors corresponding to the foot, leg, and hip of the user. These positions are then compared to a stored initial fixed position to find delta V. Based on the delta V, the controller controls the actuator to regulate the patient’s gait.); and controlling the driving device to output the assist torque value to the first leg (Fig. 1 controller 32 Paragraph 0021 “the controller 32 controls the actuator-equipped leg [first leg] brace to operate in coordination with the movement of the other [second] leg). 
	However, neither Hidesuke taken as a whole, nor in combination with other prior art made of record discloses wherein “adjusting an orientation of the leg image to generate an adjusted leg image based on at least one of acceleration information and orientation information acquired from an inertial measurement unit (IMU)”. Furthermore, it would not be obvious to modify Hidesuke with such features. Hidesuke discloses a walking assistance apparatus which relies on markers and mathematical calculations based on camera images and angular sensors to assist a user in achieving a proper gait (Hidesuke at Abstract, Fig. 1, Paragraph 0011). The apparatus of Hidesuke does not rely on relative information (i.e. an image that needs to be adjusted), but rather relies upon magnitudinal data in the form of position vectors taken from the markers in images. Thus there is no need to adjust the images of Hidesuke, and doing so would not enhance the functionality of Hidesuke in any manner. Claims 16 and 17 contain the same amended language and thus are allowable for the same reasons. Absent any new prior art reference, it would not have been obvious to one skilled in the art to make such modifications. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding devices using a camera to adjust images based on an inertial measurement unit: US-20180374276-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785